Citation Nr: 0726952	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a right inguinal herniorrhaphy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1960 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision which granted 
service connection for residuals of a right inguinal 
herniorrhaphy and assigned a non-compensable evaluation.  


FINDING OF FACT

The residuals of a right inguinal herniorrhaphy are not 
manifested by a recurrent hernia that is readily reducible 
and well supported by a truss or belt. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a right inguinal herniorrhaphy are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.117, 
Diagnostic Code (DC) 7338 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A VCAA letter dated in September 2003, sent before the grant 
of service connection in December 2003, advised the veteran 
of the evidence/information needed to establish a service 
connection claim.  His claim was substantiated in December 
2003 when he was granted entitlement to service connection 
for residuals of a residuals of a right inguinal 
herniorrhaphy, assigned a non-compensable evaluation and an 
effective date of September 5, 2003.  The veteran had not 
sought a specific disability rating or a particular effective 
date as a part of his original claim.  As a result of the 
grant of service connection and the assignment of a specific 
disability rating and effective date, section 5103(a) notice 
was no longer required.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).

The veteran expressed disagreement with the disability rating 
assigned and was issued a statement of the case (SOC) in that 
regard in May 2004.  He appealed the decision in June 2004.  

The veteran's claim underwent additional development.  
Additional VA medical records were associated with the claims 
folder and he was afforded a hearing at the RO.  The veteran 
was advised of the evidence necessary to establish 
entitlement to a higher rating.

The veteran's claim was re-adjudicated and he was issued 
supplemental statements of the case (SSOCs) that considered 
the additional evidence of record and explained to the 
veteran why his claim was denied.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  VA records were 
obtained and associated with the claims file.  The veteran 
submitted several statements and additional evidence in 
support of his claim.  He was afforded a VA examination.  
Neither the veteran nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
The Board is also unaware of any such evidence.   Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
The veteran's disability has been rated as an inguinal hernia 
under DC 7338.  38 C.F.R. § 4.114, DC 7338.  Under that code 
a small, reducible hernia, or a hernia without true hernia 
protrusion is rated as non-compensable as is a hernia that is 
preoperative and remediable.  Id. A 10 percent schedular 
rating is appropriate for a recurrent post-operative hernia 
that is readily reducible and well supported by a truss or 
belt.  Id.

On VA examination in July 2004, the examiner noted that the 
veteran had tenderness at the external inguinal ring on the 
right side without evidence of a hernia.  The diagnosis was 
residuals of a right inguinal herniorrhaphy, no recurrence of 
hernia. 

While the veteran did have surgery on his hernia in 1961, 
current evidence does not reflect the presence of a hernia.  
In fact, there is no competent evidence of any recurrence in 
the more than 50 years since he had the hernia surgery.  The 
complaints of pain are noted, but without evidence of a 
recurrent hernia, a compensable rating for the veteran's 
disability is not warranted.  See 38 C.F.R. § 4.114, DC 7338.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was compensable.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevents 
him from working.  The existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. 
§ 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

An initial compensable evaluation for residuals of a right 
inguinal herniorrhaphy is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


